     Case 4:20-cv-00036-DPM Document 13 Filed 07/13/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

JOSHUA LEWIS TINER                                             PLAINTIFF
ADC #163896

v.                      No: 4:20-cv-36-DPM

RODNEY WRIGHT, Sheriff, Saline
County; JOE TRAYLOR, Lieutenant,
Saline County Detention Center;
and BRETT CARPENTER, Lieutenant,
Saline County Detention Center                          DEFENDANTS



                            JUDGMENT
     Tiner' s complaint is dismissed without prejudice.



                                                          (/
                                       D .P. Marshall Jr.
                                       United States District Judge

                                          13 ~ c;loJ.u
